DETAILED ACTION
This action is in response to the amendment filed on 04/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 6-13, 21, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 2014/0217250) in view of Kimura (US 8,262,960).
Regarding claims 1 and 7: Huynh discloses an electrical enclosure comprising: a plate (110, fig 1) having a rear mounting surface (i.e. the back surface not visible in figure 1) and a front appearance surface (i.e. the front surface visible in figure 1); and an aperture extending through the plate for receiving an electrical component (i.e. light switch) (see title, abstract, ¶¶0035-0036).  
Huynh discloses that the enclosure may be made from any suitable material but not specifically that the enclosure is biodegradable and that the plate is formed of a natural fiber (e.g. bamboo) thermoset composite (NFTC) mixture having at least one fire-retardant additive.
Kimura, however, discloses an electronic enclosure that is biodegradable and if formed of a bamboo natural fiber thermoset composite (NFTC) mixture having at least one fire-retardant additive (see abstract, col. 3 ll. 5-65, col. 4 ll. 33-67).  Kimura teaches that the material high in mechanical strength, light weight and has flame retardancy (col. 
With respect to the limitation that the material be a “composite mixture;” the material of Kimura reads on this limitation.  Kimura discloses that the intermediate product (12) is “impregnated” with the fire-retardant additive (col. 3 ll. 40-42), and that the resulting intermediate product is then compression molded to form a “single body” (col. 4 ll. 20-21).  Kimura also discloses that the resulting material is a solid material wherein each substance (i.e. natural fiber and fire-retardant additive) contributes desirable properties to the whole.  The natural fiber provides mechanical strength to the composite and the fire-retardant additive makes the material difficult to burn (col. 4 ll. 25-31).  Because the final material comprises multiple substances that are combined to form a single solid body, having qualities of each substances, the final material or product of Kimura would be considered a “composite mixture” by a person of ordinary skill in the art.  
The specification does not define what is meant by “composite material” but in their argument’s dated 04/27/2021 the applicant cites a definition from Merriam-Webster (page 5).  For the reasons described above, the material of Kimura meets the definition given by the applicant for “composite.”  
Regarding claims 2, 3, 24, 25: the above discussion of Huynh and Kimura are incorporated herein.  Kimura, as applied, discloses that the NFTC may comprise melamine (col 3 ll. 64-65).


Regarding claims 6, 9, 10, 11, 21, 22, 26:  the above discussion of Huynh and Kimura are incorporated herein.  Huynh, as applied above, discloses that the front appearance surface has a high-relief design (i.e. due to the raised surface of plate 100 which may have a design, ¶0036, fig 1) and the high-relief design extends beyond a base surface (at lead line 110, fig 1) by a relief distance (i.e. the thickness of plate 100).  
Huynh, however, fails to disclose the recited dimensions.  The recited dimension, however, are merely optimal or workable ranges which could be found through routine 
With respect to the limitation of claim 21 that the plate is molded, this is a product by process limitation; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by the references.  Therefore, the claim is anticipated by the teachings of the references
Regarding claims 8 and 27: the above discussion of Huynh and Kimura are incorporated herein. Kimura discloses that the natural-fiber bamboo is at least 25 percent of the NFTC (col. 4 ll. 49-53) but not specifically that it is at least 25 percent by volume. 
 Kimura teaches that the natural-fiber bamboo is at least 25 percent, but is silent as to whether it is by volume or by weight.  But since there are a finite number of choices (i.e. by volume or by weight) and that there would be a reasonable expectation of success, it would have been obvious to a person of ordinary skill in the art to have 
Regarding claim 12: the enclosure of Huynh does not comprise a secondary grounding plate (figs 1-3).
Regarding claim 13: the enclosure of Huynh comprises a wall plate (i.e. the base 100 that would be capable of being mounted on a wall) and the aperture is sized as a switch opening (fig 1).
   
Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh and Kimura, as applied to claims 1 and 21 above, in further view of Samanta et al. (US 2009/0130377).
Regarding claims 4 and 23: Kimura, as applied to claims 1 and 21 above, does not disclose that the fire retardant comprises MUF.  Samanta, however, discloses a very similar NFTC that includes an MUF (¶¶0041, 0088).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used MUF in Kimura’s material because it is known to be a suitable additive to a natural fiber composite.
Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh and Kimura, as applied to claims 1 and 21 above, in further view of Mori (US 6,512,174).
Regarding claims 5 and 23: Kimura, as applied to claims 1 and 21 above, does not disclose that the fire retardant comprises aluminum hydroxide or magnesium hydroxide.  Mori, however, discloses an electrical enclosure made from biodegradable .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
The applicant argues prosecution was improperly re-opened in the office action dated 01/27/2021.  The applicant argue that the rejections appear to be the exact same.  The applicant, however, is mistaken.  A new grounds of rejection was used for claims 8 and 27, and the rejections of claims 3 and 24 were further clarified.  
The applicant argues that the amendment to claims 1 and 25 overcome the previously cited art.  The examiner disagrees with the applicant for the reasons given in the above rejections.
On page 7 the applicant argues that Kimura teaches only providing flame retardant material on the surface.  This applicant is mistaken; Kimura explicitly discloses that the flame retardant material is “impregnated” in the mold body (12) (see col. 3. ll. 40-50).  
On page 7 the application argues that Kimura teach that the flame retardant may not be infiltrated into the core of the temporary molded body, “As such Kimura does not disclose a thermoset composite including a fire-retardant additive, as required by the claim.”  The examiner disagrees with the applicant’s argument.  As discussed above, 
On page 7 the applicant argues that the secondary immersion and coating of fire-retardant in Kimura does not disclose a composite formed with a fire-retardant additive, as required by the claims.  The examiner disagrees with the applicant’s argument.  In Kimura, there is an intermediate step in which a fire-retardant additive is impregnated in the mold body.  In a subsequent step, the final product is formed by pressure molding the impregnated mold body.  Thus the final product of Kimura is formed with a fire-retardant additive.
On page 7 the applicant argues that their composite does not need secondary operations such as painting or glazing.  The applicant’s argument, however, is not on point because the particular method of making the composite is not actually claimed.
The applicant argues on page 8 that since Kimura does not disclose measuring the fire-retardant by volume, nor as an additive in a composite, the examiner has not established a prima facie obviousness.  The examiner disagrees with the applicant’s arguments for the reasons given in the above rejections and further elucidated below.
First, the examiner acknowledged that Kimura does not disclose the claimed range, but the range was found to be obvious for the rationale given in the above rejection.  The specific means that the range is measured, e.g. by volume or by weight would be well within the purview of a person of ordinary skill in the art.  A person of ordinary skill in the art would know how to measure substances by volume, and would reasonably be included within “routine experimentation.” Second, Kimura does in fact disclose a fire-retardant as an additive in a composite (see the above rejections and response to arguments for further discussion).  
   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733